DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to amendment received Nov. 28, 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark Klinko on Jan. 5, 2022.
2.	The application has been amended as follows: 

1. (Currently Amended) A method for reporting a traffic event, implemented by an electronic device, and comprising:
obtaining a surveillance video captured by a camera and an object in the surveillance video; 
obtaining location information and/or speed information of the object; 
in response to determining that the traffic event has occurred based on the location information and/or the speed information of the object, reporting starting information of the traffic event and generating state information of the traffic event to a cloud platform, wherein, the state information of the traffic event is updated with the location information and/or the speed information of the object; 
supervising the state information of the traffic event; and
reporting ending information of the traffic event to the cloud platform in response to determining that the traffic event ends based on the state information of the traffic event;
wherein the state information of the traffic event comprises a current state identification of the traffic event and the number of consecutive frames not detecting the traffic event, and wherein the method further comprises:
after the traffic event is occurred, storing the traffic event, the current state identification of the traffic event and the number of the consecutive frames not detecting the traffic event in a history cache;
updating the current state identification according to the location information and/or the speed information of the object;
updating the number of the consecutive frames not detecting the traffic event according to the current state identification; and 
determining that the traffic event ends in response to the number of the consecutive frames not detecting the traffic event being greater than a preset threshold.

2. (Cancelled) 

3. (Currently Amended) The method according to claim 1, after determining that the traffic event ends, further comprising:
deleting the traffic event from the history cache.

4. (Currently Amended) The method according to claim 1, wherein
obtaining the location information and/or the speed information of the object in each frame;
determining whether the traffic event is continuous based on the location information and/or the speed information of the object in each frame;
keeping the current state identification as a first state in response to the traffic event being continues; and
restoring the current state identification as a second state in response to the traffic event being non-continuous.

5. (Currently Amended) The method according to claim 4, wherein
obtaining the current state identification stored in the historical cache of each frame;
setting the number of the consecutive frames not detecting the traffic event as a default value in response to the current state identification being the first state; and
increasing the number of the consecutive frames not detecting the traffic event by 1 in response to the current state identification being the second state.

6. (Currently Amended) The method according to claim 1, further comprising:
after detecting the object, tracking the object in the surveillance video according to an object tracking algorithm;
obtaining a traffic event corresponding to the object after failing to track the object in the surveillance video; and
deleting the traffic event corresponding to the object from the history cache.

7. (Currently Amended) The method according to claim 1, after reporting starting information of the traffic event or ending information of the traffic event, further comprising:
determining whether confirming information is received within a preset time; and
in response to not receiving the confirming information within the preset time, repeatedly reporting the starting information of the traffic event or the ending information of the traffic event, and recording the number of reporting times.

8. (Original) The method according to claim 7, further comprising:
determining whether the number of the reporting times reaches a preset reporting threshold; and
in response to the number of the reporting times reaching the preset reporting threshold, performing an alarm and deleting the traffic event from the history cache.

9. (Currently Amended) The method according to claim 1, wherein

10. (Currently Amended) The method according to claim 1, wherein
obtaining depth information of the object in each frame;
obtaining the location information of the object according to the depth information of the object in each frame; and
obtaining the speed information of the object according to the location information of the object in consecutive frames.

11. (Currently Amended) An electronic device, comprising:
at least one processor; and
a memory communicating with the at least one processor; wherein,
the memory stores instructions executable by the at least one processor, when the instructions are executed by the at least one processor, the at least one processor is configured to:
obtain a surveillance video captured by a camera and obtaining an object in the surveillance video;
obtain location information and/or speed information of the object;
in response to determining that the traffic event has occurred based on the location information and/or the speed information of the object, report starting information of the traffic event and generate state information of the traffic event to a cloud platform, wherein
supervise the state information of the traffic event;
report ending information of the traffic event to the cloud platform in response to determining that the traffic event ends based on the state information of the traffic event;
wherein the at least one processor is configured to:
after the traffic event is occurred, store the traffic event, the current state identification of the traffic event and the number of the consecutive frames not detecting the traffic event in a history cache;
update the current state identification according to the location information and/or the speed information of the object;
update the number of the consecutive frames not detecting the traffic event according to the current state identification; and
determine that the traffic event ends in response to the number of the consecutive frames not detecting the traffic event being greater than a preset threshold.

12. (Cancelled) 

13. (Currently Amended) The electronic device according to claim 11, wherein
delete the traffic event from the history cache.

14. (Currently Amended) The apparatus according to claim 11, wherein
obtain the location information and/or the speed information of the object in each frame;
determine whether the traffic event is continuous based on the location information and/or the speed information of the object in each frame; and
keep the current state identification as a first state in response to the traffic event being continues, and restore the current state identification as a second state in response to the traffic event being non-continuous.

15. (Currently Amended) The electronic device according to claim 14
obtain the current state identification stored in the historical cache of each frame; and
set the number of the consecutive frames not detecting the traffic event as a default value in response to the current state identification being a first state, and, increase the number of the consecutive frames not detecting the traffic event by 1 in response to the current state identification being a second state.

16. (Currently Amended) The electronic device for reporting a traffic event according to claim 11, wherein
after detecting the object, track the object in the surveillance video according to an object tracking algorithm;
obtain a traffic event corresponding to the object after failing to track the object in the surveillance video; and
delete the traffic event corresponding to the object from the history cache.

17. (Currently Amended) The electronic device according to claim 11, wherein
determine whether confirming information is received within a preset time; 
in response to not receiving the confirming information within the preset time, repeatedly report the starting information of the traffic event or the ending information of the traffic event, and record the number of reporting times.

18. (Currently Amended) The electronic device according to claim 17, wherein
determine whether the number of the reporting times reaches a preset time threshold; and
in response to the number of the reporting times reaching the preset reporting threshold, perform an alarm and delete the traffic event from the history cache.

19. (Currently Amended) The electronic device according to claim 11, wherein

20. (Currently Amended)	A non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are configured to cause the computer execute a method for reporting a traffic event, and the method comprises:
obtaining a surveillance video captured by a camera and an object in the surveillance video; 
obtaining location information and/or speed information of the object; 
in response to determining that the traffic event has occurred based on the location information and/or the speed information of the object, reporting starting information of the traffic event and generating state information of the traffic event to a cloud platform, wherein
supervising the state information of the traffic event; and
reporting ending information of the traffic event to the cloud platform in response to determining that the traffic event ends based on the state information of the traffic event;
wherein the state information of the traffic event comprises a current state identification of the traffic event and the number of consecutive frames not detecting the traffic event, the method further comprises:
after the traffic event is occurred, storing the traffic event, the current state identification of the traffic event and the number of the consecutive frames not detecting the traffic event in a history cache;
updating the current state identification according to the location information and/or the speed information of the object;
updating the number of the consecutive frames not detecting the traffic event according to the current state identification; and 
determining that the traffic event ends in response to the number of the consecutive frames not detecting the traffic event being greater than a preset threshold.

3.	Claims 1, 3-11 and 13-20 are allowable over prior art of record.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach neither singly nor in combination the claimed limitations “the state information of the traffic event comprises a current state identification of the traffic event and the number of consecutive frames not detecting the traffic event, the method further comprises: after the traffic event is occurred, storing the traffic event, the current state identification of the traffic event and the number of the consecutive frames not detecting the traffic event in a history cache; updating the current state identification according to the location information and/or the speed information of the object; updating the number of the consecutive frames not detecting the traffic event according to the current state identification; and determining that the traffic event ends in response to the number of the consecutive frames not detecting the traffic event being greater than a preset threshold” as in claims 1, 3-11 and 13-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663